Citation Nr: 0204813	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  01-09 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to reinstatement of nonservice-connected pension 
benefits.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 decision of the Department of Veterans 
Affairs (VA) Albuquerque, New Mexico Regional Office (RO), 
which terminated the veteran's nonservice-connected pension 
benefits, effective February 1, 2000, due to excessive 
income.  

The Board notes the RO's retroactive termination of the 
veteran's pension benefits apparently resulted in an 
overpayment.  See April 17, 2001 notification letter.  In a 
July 2001 letter, the veteran requested a waiver of recovery 
of the pension overpayment and further questioned the 
validity of the debt assessed against him.  These matters are 
referred to the attention of the RO.  See Narron v. West, 13 
Vet. App. 223 (1999); Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991).


REMAND

The record reveals that by February 20, 2002 letter, the 
veteran was notified that his appeal had been transferred to 
the Board for disposition and that he had 90 days from the 
date of the letter in which to submit additional evidence and 
argument.  See 38 C.F.R. § 20.1304(a).  On May 14, 2002, a 
letter was received in which the veteran requested a personal 
hearing, apparently before a Member of the Board sitting at 
the RO.

A hearing on appeal will be granted if a veteran, or his or 
her representative, expresses a desire to appear in person.  
38 C.F.R. § 20.700 (2001).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. 
§ 20.904(a)(3) (2001), as a Board decision may be vacated 
when there is a prejudicial failure to afford an appellant a 
personal hearing.  Therefore, remedial action is necessary 
with respect to this matter.

It is also noted that in his May 2002 letter, the veteran 
requested assistance in obtaining representation, possibly by 
an accredited service organization such as the Disabled 
American Veterans or AMVETS.  The veteran is advised that if 
he wishes to be represented before VA, he must submit a 
completed VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, in favor of the 
organization of his choice.

In order to ensure full compliance with due process 
requirements, the case is remanded for the following actions:

1.  The RO should provide the veteran 
with a copy of VA Form 21-22, Appointment 
of Veterans Service Organization as 
Claimant's Representative.  He should be 
advised to submit the completed form if 
he desires representation.

2.  The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Member of 
the Board at the RO.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 2001).  A copy of the 
notice to the veteran of the scheduling 
of the hearing should be placed in the 
record, keeping in mind the 30-day 
advance notice requirement specified at 
38 C.F.R. 
§ 19.76 (2001).

The case should then be returned to the Board for further 
appellate consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




